       Case 2:21-cr-00123-RMP      ECF No. 25    filed 09/21/21     PageID.52 Page 1 of 3



 1
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 2                                                                EASTERN DISTRICT OF WASHINGTON



                                                                  Sep 21, 2021
 3
                                                                       SEAN F. MCAVOY, CLERK



 4

 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:21-CR-123-RMP-1
 8                              Plaintiff,
                                                   PROTECTIVE ORDER
 9          v.

10    JOSHUA DUANE HARRY,

11                              Defendant.

12

13         The United States of America applied to this Court for a protective order

14   regarding the disclosure of discovery to defense counsel that contains sensitive

15   information about third parties. ECF No. 23. The Government contends that the

16   discovery that relates to this matter includes social security numbers, personal health

17   information, and identifying information about minor witnesses. Accordingly, the

18   Court finds good cause to issue a protective order regarding especially sensitive

19   information of witnesses or victims in this matter.

20         Therefore, IT IS HEREBY ORDERED:

21         1.     The United States’ Unopposed Motion for Protective Order, ECF No.



     PROTECTIVE ORDER ~ 1
       Case 2:21-cr-00123-RMP      ECF No. 25    filed 09/21/21   PageID.53 Page 2 of 3



 1   23, and Unopposed Motion to Expedite, ECF No. 24, are GRANTED.

 2         2.     Pursuant to the discovery obligations previously imposed by the Court,

 3   the United States is authorized to disclose discovery in its possession and any

 4   Protected Information that it contains. As used herein, “Protected Information”

 5   means sensitive personal and financial information of any third parties, including for

 6   example, social security numbers, or health information of any victim(s), cooperating

 7   witnesses, or minor witnesses.

 8         3.     Counsel for Defendant (hereinafter “Defense Counsel”) shall not share

 9   or provide any discovery items produced by the United States in this case with

10   anyone other than designated Defense Counsel, defense investigators, retained expert

11   witnesses, and support staff. Defense Counsel may permit the Defendant to view

12   unredacted discovery items in the presence of Defense Counsel, defense

13   investigators, and support staff. Defense Counsel personally, or through Defense

14   Counsel’s investigators and support staff, may show unredacted discovery items to

15   witnesses in regard to items or events about which a witness may have personal

16   knowledge. Defense Counsel and his or her investigators and support staff shall not

17   allow the Defendant or witnesses to copy Protected Information contained in the

18   discovery. Defense counsel may petition the Court for relief from these prohibitions

19   with a showing of compelling reasons.

20         4.     The discovery and information therein may be used only in connection

21   with the litigation of this case and for no other purpose. At the conclusion of the



     PROTECTIVE ORDER ~ 2
       Case 2:21-cr-00123-RMP       ECF No. 25      filed 09/21/21   PageID.54 Page 3 of 3



 1   case, Defense Counsel will return the discovery to the United States, will certify that

 2   it has been shredded, or, if the materials are still needed, will store it in a secure place

 3   and not disclose it to third parties. If the assigned Defense Counsel is relieved or

 4   substituted from the case, Defense Counsel will return the discovery to the United

 5   States or certify that it has been shredded.

 6         5.     Defense Counsel shall store the discovery in a secure place and will use

 7   reasonable care to ensure that it is not disclosed to third persons contrary to this

 8   Protective Order.

 9         6.     Defense Counsel shall be responsible for advising the Defendant,

10   witnesses, and all members of the defense team of the contents of this Protective

11   Order.

12         7.     This Protective Order shall also apply to any new defense counsel that

13   may later become counsel of record in this case.

14         IT IS SO ORDERED. The District Court Clerk is directed to enter this Order

15   and provide copies to counsel.

16         DATED September 21, 2021.

17

18                                                s/ Rosanna Malouf Peterson
                                               ROSANNA MALOUF PETERSON
19                                                United States District Judge

20

21



     PROTECTIVE ORDER ~ 3
